Citation Nr: 0028608	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disorder.

2. Entitlement to service connection for a bilateral knee 
disorder.

3. Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied the veteran's claim of entitlement 
to service connection for a right shoulder disorder, a 
bilateral knee disorder, hemorrhoids, and cluster headaches.  
A notice of disagreement as to the first three claims was 
received in June 1999.  A statement of the case was issued in 
June 1999.  A substantive appeal was received from the 
veteran in June 1999.  As the veteran did not file a notice 
of disagreement with respect to his claim for cluster 
headaches, it is not currently before the Board.


FINDINGS OF FACT

1. There is no evidence of record that tends to show that the 
veteran currently suffers from a right shoulder disorder.

2. The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is plausible.

3. The veteran's claim of entitlement to service connection 
for hemorrhoids is plausible.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a right 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2. The claim of entitlement to service connection for a 
bilateral knee disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3. The claim of entitlement to service connection for 
hemorrhoids is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

I. Entitlement to service connection for a right shoulder 
disorder.

As to the first requirement of Caluza, that there be a 
current disability, the Board notes that the report of the VA 
contract examination conducted April 1999 indicates that the 
examiner found the right shoulder to be essentially normal, 
with no disability demonstrated.  Specifically, range of 
motion of flexion and abduction were both 180 degrees, and 
range of motion of external and internal rotation were both 
90 degrees.  The examiner indicated that in regard to the 
right shoulder, there did not appear to be much in the way of 
deterioration in function or change in anatomy, and there was 
no firm diagnosis established in this regard.  In sum, the 
examiner could find no current right shoulder disability in 
the veteran.  Without a current disability, the first 
requirement of Caluza is not met, and the claim is found to 
be not well-grounded.

II. Entitlement to service connection for a bilateral knee 
disorder.

As to the first requirement of Caluza, the VA contract 
examination of April 1999 indicates that the veteran has some 
mild to moderate change in his gait with some bowing outward 
at the knees.  The examiner found that the veteran apparently 
had some pain there was well, and might need further surgical 
work on his knees.  There were some degenerative changes of 
the knees on X-ray.  The examiner found that the veteran had 
an established diagnosis of degenerative or arthritic changes 
of the knees.  Clearly, the veteran suffers from a current 
disability such that the first requirement of Caluza is met.

As to the second requirement of Caluza, that there be 
incurrence of an injury in service, service medical records 
dated November 1961 do show that the veteran was treated for 
a twisted right knee.  There is no evidence that the veteran 
was ever treated while in service for a left knee condition.  
Further, there is no other evidence of the veteran having any 
other problems with his right knee at any time while in 
service.  The report of the veteran's separation examination, 
dated March 1963, is negative for any knee problems.  
However, for the purposes of a well-grounded analysis only, 
the Board finds this evidence sufficient to meet the second 
requirement of Caluza, the incurrence of an injury in 
service.

As to the third requirement of Caluza, the Board looks to the 
statements of the examiner during the veteran's VA contract 
examination of April 1999.  In that examination, the examiner 
provides a diagnosis of degenerative or arthritic changes at 
the knees, with a history of meniscal-tears and surgeries, 
with apparent military connection.  Taking this statement in 
the light most favorable to the veteran, and resolving all 
doubt in his favor, this statement is sufficient to meet the 
third requirement of Caluza.  As such, all the requirements 
of Caluza are met, and this claim is found to be well-
grounded.  

III. Entitlement to service connection for hemorrhoids.

As to the first requirement of Caluza, the Board notes that 
the report of the VA contract examination dated April 1999 
indicates that the veteran does not currently have any 
evidence of hemorrhoids.  However, the examiner noted that 
the veteran has had surgical treatment for hemorrhoids, and 
apparently gets occasional recurrences of hemorrhoids.  The 
veteran reported during that examination that he has problems 
with hemorrhoidal bleeding once or twice a month.  Reports 
from surgery and outpatient treatment records dated January 
and February 1971 indicate that the veteran underwent surgery 
for his hemorrhoids.  For the purposes of a well-grounded 
analysis, the Board finds this evidence sufficient to find 
that the veteran currently suffers from a disability, such 
that the first requirement of Caluza is met.

As to the second requirement of Caluza, the veteran's service 
medical records indicate that he was seen in November 1960 
for hemorrhoids and proctitis.  There is no evidence that the 
veteran was seen at any other time during service for 
hemorrhoids, and the report of the veteran's separation 
examination, dated March 1963, is negative for any mention of 
hemorrhoid problems.  However, for the purposes of a well-
grounded analysis only, the Board finds this evidence 
sufficient to meet the second requirement of Caluza, the 
incurrence of an injury in service.

As to the third requirement of Caluza, the Board notes the 
statement of the examiner from the veteran's VA contract 
examination, dated April 1999, who indicates that, by medical 
history, there is a military connection between his current 
disability of hemorrhoids and the incident of hemorrhoids the 
veteran incurred during service.  Again, taking this 
statement in the light most favorable to the veteran, and 
resolving all doubt in his favor, this statement is 
sufficient to meet the third requirement of Caluza.  As such, 
all the requirements of Caluza are met, and this claim is 
found to be well-grounded. 

ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

The claim of entitlement to service connection for a 
bilateral knee disorder is well grounded; to this extent 
only, the veteran's claim is granted.

The claim of entitlement to service connection for 
hemorrhoids is well grounded; to this extent only, the 
veteran's claim is granted.


REMAND

As determined above, the veteran's claims of entitlement to 
service connection for a bilateral knee disorder and 
hemorrhoids are well grounded, and as such, VA is under a 
statutory duty to assist the veteran with the development of 
evidence pertinent to these claims.  38 U.S.C.A. §  5107(a) 
(West 1991).  

At this point, the Board is of the opinion that VA 
examinations should be accomplished in order to shed light on 
the etiology of the veteran's disabilities.  In light of the 
above, this matter is remanded to the RO for the following 
action:


1. The RO should ask the veteran to 
provide any information regarding any 
evidence of current or past treatment for 
his bilateral knee disability and 
hemorrhoids that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 38 
C.F.R. § 3.159 (1999).  The RO should 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review.  The veteran 
should be given the requisite opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.  

2.  The RO then should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
bilateral knee disability.  All indicated 
special studies and tests should be 
undertaken.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
left and/or right knee disabilities 
resulted from an injury the veteran 
incurred in service.  Specific reasons 
should be given for this opinion.

3.  A VA examination should also be 
scheduled for the veteran's hemorrhoid 
condition.  The claims folder should be 
made available to the examiner for review 
prior to the examination, and the 
examiner should offer an opinion, with 
respect to the veteran's hemorrhoids, or 
the residuals of hemorrhoids, if 
diagnosed, as to whether it is as least 
as likely as not that such disability is 
the result of a service-incurred 
condition.  Specific reasons should be 
given for this opinion.

4.  Thereafter, the RO should re-
adjudicate the claims for entitlement to 
service connection for a bilateral knee 
disorder and hemorrhoids.  

5.  If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and a citation and discussion of 
the applicable laws and regulations, and 
be given the requisite opportunity to 
respond prior to return of the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,






directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



